869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard WATSON, Petitioner-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
No. 88-1699.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1989.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner Watson filed this action for federal habeas corpus relief under 28 U.S.C. Sec. 2254.  He claimed he was entitled to relief because the Michigan parole authorities did not strictly adhere to their procedural timetable in 1984 in rejecting his request for conditional release.  The case was referred to a magistrate who recommended denial of the relief sought.  The district court adopted the recommendation, over petitioner's objections, and this appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we find ample support in the record before us to support the district court's decision.  We have examined the relevant Michigan law in light of Board of Pardons v. Allen, --- U.S. ----, 107 S.Ct. 2415 (1987), and find that Michigan has not created a federally cognizable due process liberty interest in parole release.  Petitioner's claim thus is reduced to one for a due process right to due process.  In federal constitutional law, no such right exists.   Olim v. Wakinekona, 461 U.S. 238, 250 (1983).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation